Citation Nr: 0918577	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  03-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a scar on the right 
third finger.

2.  Entitlement to service connection for disability 
manifested by nerve and stomach symptoms, including diarrhea, 
to include as due to an undiagnosed illness or a medically 
unexplained multisymptom illness.

3.  Entitlement to service connection for disability 
manifested by sore joints, to include as due to an 
undiagnosed illness or a medically unexplained multisymptom 
illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness or a medically 
unexplained multisymptom illness.

5.  Entitlement to service connection for disability 
manifested by night sweats, to include as due to an 
undiagnosed illness or a medically unexplained multisymptom 
illness.

6.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to an undiagnosed 
illness or a medically unexplained multisymptom illness.

7.  Entitlement to service connection for disability 
manifested by memory loss, to include as due to an 
undiagnosed illness or a medically unexplained multisymptom 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1979, and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board issued a decision in April 2004 that denied service 
connection for diabetes mellitus and hypertension and 
remanded the other claims for further development action.  A 
subsequent decision by the Board in June 2007 denied service 
connection for a bilateral foot disorder and once again 
remanded the other issues for further development; this case 
has now been returned to the Board for further appellate 
action.

The issues of entitlement to service connection for 
disabilities claimed as due to an undiagnosed illness or a 
medically unexplained multisymptom illness are addressed in 
the Remand that follows the Order section of this decision.


FINDING OF FACT

The Veteran has a scar on the right third finger that is 
residual to an injury during military service.


CONCLUSION OF LAW

The criteria for service connection for a scar on the right 
third finger are met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the Veteran has been provided all 
required notice and the evidence currently of record is 
sufficient to substantiate his claim for service connection 
for a scar on the right third finger.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service treatment records (STRs) are not of 
record despite diligent efforts by the originating agency to 
obtain those records and associate them with the claims file.  
The Board accordingly cannot determine from documentation 
whether the Veteran had a cut or other injury of the right 
third finger during service that resulted in the claimed 
current scar.

The Veteran had a VA Persian Gulf War examination in June 
2001 in which the examiner noted a history of surgery on the 
right fourth finger; there is no remark concerning any 
abnormality of the right third finger to include a scar.

The Veteran had a VA examination in October 2004 in which he 
reported having a laceration of the right ring finger in 1991 
while digging a foxhole; he stated he had stitches at the 
time.  He also reported excision of a ganglion cyst in the 
right ring finger in 1991.  Examination showed a 3 cm scar on 
the right ring finger; there was no evidence of a recurrent 
ganglion cyst.  The examiner's impression was surgical scar 
of the right ring finger with no evidence of cicatrix 
formation.

The Veteran had a VA examination in April 2008 in which he 
reported scars on the left thigh, right index finger (third 
finger) and right ring finger (fourth finger), all resulting 
from injuries in Korea in 1977.  Physical examination 
confirmed the presence of a well-healed scar on the right 
third finger.  The examiner did not have access to the claims 
file at the time, but subsequently reviewed the claims file 
in December 2008 and issued an addendum opinion stating it is 
more likely than not the scars are related to military 
service.  The examiner noted the absence of STRs but stated 
the Veteran had presented a clear and coherent history of 
injuries that corresponded to the scars while on active duty 
in Korea.

The originating agency rejected the VA examiner's opinion 
because the examiner accepted the Veteran's unsupported 
account of an injury in service.  The Board notes that 
medical evaluation that is merely a recitation of a veteran's 
self-reported and unsubstantiated history has no probative 
value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 
Vet. App. 113 (1995).  In this case, the Board has found the 
Veteran's account of injuring the finger in service to be 
credible.  Accordingly, service connection is in order for 
the scar on the Veteran's right third finger.


ORDER

Service connection for a scar on the right third finger is 
granted.  


REMAND

With respect to the remaining issues, the Board notes that 
there are conflicting medical opinions of record.  The Board 
has determined that the medical evidence of record is not 
sufficient to decide these claims and that further 
development is required to comply with VA's duty to assist 
the Veteran in the development of the facts pertinent to 
these claims.

The Veteran underwent a VA fibromyalgia examination in April 
2008 by Dr. JGV, who diagnosed fibromyalgia and irritable 
bowel syndrome (IBS); such diagnoses are supportive of the 
Veteran's claims for most if not all of the claimed symptoms.  
However, the Veteran subsequently had a VA fibromyalgia 
examination by Dr. TWL in September 2008; Dr. TWL disagreed 
with the diagnoses of fibromyalgia and IBS, stating instead 
that the Veteran apparently had longstanding undiagnosed and 
untreated Graves ' disease with associated depression and 
somatic disorders that accounted for his current symptoms.  
There is no indication of the respective medical specialties 
of Drs. TWL and JGV, so the Board is unable to compare the 
probative values of their respective diagnoses and opinions.

The Board accordingly finds the Veteran should be afforded a 
new VA examination at this point to confirm the diagnoses 
associated with his claimed disorders.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
claimed disabilities, to include relevant 
VA treatment records not already of 
record.

2.  Then, the Veteran should be afforded 
an examination by a physician 
specializing in endocrinology or internal 
medicine or other appropriate specialty 
to determine whether the Veteran's 
claimed disorders are due to Graves ' 
disease and/or to an undiagnosed or a 
medically unexplained multisymptom 
illness.

The examining physician should be someone 
other than Dr. TWL or Dr. JGV, and should 
indicate his or her medical specialty in 
the examination report.

The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should particularly review the 
conflicting diagnoses of Drs. JGV (April 
2008) and TWL (September 2008).

The examination report should include a 
discussion of the Veteran's documented 
medical history and should also address 
the Veteran's subjective account of his 
symptoms. 
 
All indicated studies, including 
appropriate laboratory diagnostics, 
should be performed.  

The examiner should determine whether the 
Veteran's claimed symptoms (nerves, 
stomach symptoms including diarrhea, sore 
joints, headaches, night sweats, fatigue, 
and/or memory loss) are due to irritable 
bowel syndrome, chronic fatigue syndrome, 
fibromyalgia, Graves' disease, or other 
clinically definable pathology.

The rationale for all opinions expressed 
should be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


